10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RELIASTAR LIFE INSURANCE Case No.: 2:18-cv-01166-APG-NJK
COMPANY,
Order Sealing Motion to Intervene and
Plaintiff Requiring the Filing of a Redacted Version
v. [ECF No. 31]

JACLYN R. HAFTER, et al.,

Defendants

 

 

 

 

Jaclyn R. Hafter filed a motion to intervene in the capacity of the parent of her minor
children to request a distribution from the interpleaded funds. ECF No. 31. Attached to the
motion are exhibits that contain the names and birth dates of minor children, a non-party’s social
security number, and other confidential identifying information That confidential information
should have been redacted before being publicly filed, and an unredacted version should have
been filed under seal. Accordingly, l have ordered the clerk’s office to seal the entire document

Only those portions of the motion or exhibits that contain confidential information should
be filed under seal. The remainder of the motion, and other exhibits that do not contain
confidential information, must be filed as publicly-accessible documents

The entire motion Will remain under seal. Ms. Hafter’s counsel shall file a redacted
version, deleting the names of minor children and other confidential information Counsel shall
confer With the other parties to determine What information should be redacted. ln addition, to
avoid any problems With service of the motion due to its being sealed, Ms. Hafter’s counsel also

shall immediately serve the motion upon all counsel by email.

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

lT lS THEREFORE ORDERED that Jaclyn Hafter’S motion (ECF No. 31) shall remain
sealed. l\/Is. Hafter’s counsel shall file a redacted vei'sion, deleting the names of minor children

and other confidential information l\/Is. Hafter’s counsel also shall serve the motion upon all

counsel by email.

DATED this 12th day of Febi'uary, 2019.

'§%///”

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

